Title: From Thomas Jefferson to Fleming Turner, 8 March 1808
From: Jefferson, Thomas
To: Turner, Fleming


                  
                     Sir 
                     
                     Washington Mar. 8. 08.
                  
                  I should have answered yours of Feb. 20. by the last post, but was so pressed with other business at the time that I could not. I now inclose to mr Bacon 139.41 D in discharge of the order of mr Davis, exr. of Allen, & present you my respects.
                  
                     Th: Jefferson 
                     
                  
               